Citation Nr: 1708754	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for myofascial syndrome of the left hip.

2. Entitlement to service connection for myofascial syndrome of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2007 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Myofascial syndrome of the left hip was caused and/or aggravated by the Veteran's service-connected plantar fasciitis, right hip, and right knee disabilities.

2. Myofascial syndrome of the lumbar spine was caused and/or aggravated by the Veteran's service-connected plantar fasciitis, right hip, and right knee disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for myofascial syndrome of the left hip have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2. The criteria for service connection for myofascial syndrome of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).





(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the full benefits sought on appeal, no further discussion of compliance with VA's duties to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Left Hip and Low Back Disabilities

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has diagnoses of myofascial syndrome of the left hip and lumbar spine.  See June 2011 VA Examination.  The Veteran also has service connection for plantar fasciitis, right hip, and right knee disabilities.  Such meets the elements (1) and (2) of the Wallin analysis.

Turning to element (3), nexus evidence, a June 2011 VA examination and subsequent July and August 2014 addendum opinions concluded that it was less likely as not that the Veteran's left hip and low back disabilities were caused or aggravated by the Veteran's service-connected disabilities.  In her August addendum, the examiner essentially based her negative opinion on the finding that the Veteran had a stable gait pattern.  No physical examination was conducted.  Instead, the examiner said that there had been no evidence of a gait disorder on examination in 2011.  

However, of record, is a January 2011 physical therapy evaluation wherein it was noted that the Veteran was experiencing problems with balance.  Another chiropractic note from October 2013 stated that the Veteran heavily limped, favoring her right knee, and had an altered gait due to right knee strain.  In addition, a February 2017 disability benefits questionnaire for foot conditions stated that the Veteran limped due to pain and could not walk straight.  A contemporaneous DBQ for the knee observed dysfunction with locomotion.  

The negative VA opinion was essentially based on the finding that service connection on a secondary basis could not be established because there was no evidence of the Veteran having an altered gait.  The Board interprets the August 2014 opinion to mean that the presence of an altered gait would support the finding of secondary service connection by either causation or aggravation.  As there are multiple findings showing that the Veteran suffers from significant gait, balance, and locomotion problems due to her service connected right hip, right knee, and foot problems, the Board thereby concludes that the Veteran's myofascial syndrome of left hip and lumbar spine are due to these service connected disabilities.  Service connection for myofascial syndrome of left hip and lumbar spine is warranted.


ORDER

Entitlement to service connection for myofascial syndrome of the left hip granted.

Entitlement to service connection for myofascial syndrome of the lumbar spine granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


